Citation Nr: 0923011	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-099 25A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  He died in April 2006.  The appellant is the widow of 
the Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board acknowledges that the appellant's representative 
argued in a May 2009 Statement of Representative in Appeals 
Case brief that there are earlier effective date issues 
related to the February 2005 rating decision granting an 
increased rating and individual employability.  Since these 
issues are not properly in appellate status, the Board only 
notes the following parenthetically: The Veteran received a 
rating decision in February 2005 relating to increased 
ratings and the grant of individual employability.  He did 
not file a notice of disagreement within a year of the 
February 2005 rating decision and withdrew any pending 
appeals in July 2005.  Therefore the February 2005 decision 
is now final.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where a rating decision which established 
an effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no 'freestanding' earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.


FINDINGS OF FACT

1.  The Veteran's original Certificate of Death indicates he 
died in April 2006 at age 84; the immediate cause of death 
was listed as cardiac arrest, as a result of metastatic 
prostate cancer.  

2.  At the time of the Veteran's death, he was service-
connected for residuals, left lower extremity fracture and 
peroneal palsy (60 percent), degenerative disc disease, L4-S1 
(40 percent),  right lower extremity neuropathy (20 percent), 
residuals, scar left lower extremity (10 percent), left knee 
arthritis (10 percent) and residuals left hip fracture (10 
percent); the Veteran was granted entitlement to individual 
unemployability due to his service-connected disabilities, 
the equivalent of a 100 percent rating, from December 6, 
1996.  

3.  The Veteran did not develop or aggravate cardiac arrest 
as a result of metastatic prostate cancer due to his military 
service.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor did a service- 
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

5.  At the time of the Veteran's death, he had no pending 
claims for entitlement to any VA benefits.

6.  The Veteran did not have a totally disabling service-
connected disability for at least 10 years prior to his 
death, nor did he have a totally disabling service-connected 
disability since his release from active duty for at least 5 
years prior to his death, nor was he a former prisoner of war 
who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is not related to an 
injury or disease incurred in, or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).

3.  Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A surviving spouse of a Veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

While an accrued benefits claim is separate from the 
Veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the Veteran's claim; 
thus, an appellant takes the Veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
The Board is aware that the Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008), created new 38 U.S.C. § 5121A, which provides for 
substitution in case of death of a claimant who dies on or 
after October 10, 2008, but that statute does not apply to 
this appeal, as the Veteran died before October 2008.  

The Board notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is effective for deaths occurring on 
or after December 16, 2003.

The Board also notes that effective November 27, 2002, 38 
C.F.R. § 3.1000 (pertaining to accrued benefits claims) was 
amended to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the application".  
See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the Veteran death were obtained and 
are in the file.  

History and Analysis

The Veteran died in April 2006.  During his lifetime, he was 
service-connected for a number of disabilities, including 
residuals, left lower extremity fracture and peroneal palsy 
(60 percent), degenerative disc disease, L4-S1 (40 percent), 
right lower extremity neuropathy (20 percent), residuals, 
scar left lower extremity (10 percent), left knee arthritis 
(10 percent) and residuals left hip fracture (10 percent).  
The Veteran was granted entitlement to individual 
unemployability due to his service-connected disabilities, 
the equivalent of a 100 percent rating, from December 6, 
1996.  In May 2006, the appellant, the Veteran's wife, filed 
claims for service connection for the cause of the Veteran's 
death and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C. § 1318, as 
well as entitlement to accrued benefits. 

The appellant indicated in her claim that the cause of the 
Veteran's death, cardiac arrest as due to metastatic prostate 
cancer, should be service connected, as it was related to the 
Veteran's military service.  The appellant contended in her 
April 2007 VA Form 9 substantive appeal that the Veteran was 
totally disabled when he died.  She allowed that the Veteran 
died from cancer but was disabled due to service related 
injuries for 10 years preceding his death.  She also asserted 
that VA provided a notice of dependency allowance to her. 

The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of cancer.  VA treatment 
records show that the Veteran was diagnosed with metastatic 
prostate cancer in 2001.  However, nothing in the treatment 
records reveal any link between the Veteran's metastatic 
prostate cancer and his military service in the World War II 
era.  

The Veteran's official death certificate reveals that he died 
at the age of 84.  The immediate cause of death listed was 
cardiac arrest, as a result of metastatic prostate cancer.  
No other significant condition contributing to his death was 
listed, and no autopsy was conducted.  

Service connection for the cause of death 

In this case the Veteran's official death certificate lists 
his cause of death as cardiac arrest, as a result of 
metastatic prostate cancer.  The question that must be 
answered is whether or not the condition that caused the 
Veteran's death was related to his military service.

The Board finds no evidence of record of cancer during 
service or until nearly 56 years after discharge from 
service.  In addition, there is no competent medical evidence 
linking the Veteran's cardiac arrest, as a result of 
metastatic prostate cancer to his military service or to any 
of his service-connected conditions.  There is also no 
evidence of a continuity of symptomatology to show that the 
Veteran experienced some injury or event in service that 
persisted or continued up to his death that was the cause of 
the Veteran's death.  

For the Board to conclude that the Veteran's cardiac arrest, 
as a result of metastatic prostate cancer was related to his 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's cardiac arrest, as a 
result of metastatic prostate cancer was not as a result of 
his military service, the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for the 
Veteran's cause of death must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death were service connected, even though the 
Veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the Veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  The 
record is silent as to this element, but giving the Veteran 
the benefit of the doubt, the Board will assume the element 
is met.  In addition, certain requirements for total 
disability compensation must have been met.  38 C.F.R. § 
3.22(a)(2).  There are three ways in which the total 
disability requirement can be met: the Veteran was receiving, 
or was entitled to receive, compensation for a service-
connected disability that (1) was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (2) was rated totally disabling 
continuously since the Veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or (3) was rated by VA as totally disabling 
for a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22(a)(2).

The Board observes that the Veteran was discharged from 
service in December 1945.  At the time of the Veteran's death 
in April 2006, the Veteran was service-connected for a number 
of disabilities and considered totally disabled due to 
unemployability.  However, the Veteran was granted individual 
unemployability and considered totally disabled as of 
December 1996, not quite 10 years prior to his death.  As the 
Veteran did not have any service-connected disabilities that 
were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the 'totally disabling' 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the Veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to accrued benefits

A qualified survivor may carry on, to a limited extent, a 
deceased Veteran's claim by submitting a timely claim for 
accrued benefits.  See 38 U.S.C.A. § 5121 (West Supp. 2009).  
Periodic monetary benefits authorized under laws administered 
by VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
but unpaid shall, upon the death of the Veteran, be paid to 
the Veteran's spouse, children, or dependent parent.  See 
38 U.S.C.A. § 5121(a) (West Supp. 2009); 38 C.F.R. § 3.1000 
(2008).  For a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
or her death for such benefits or else be entitled to them 
under an existing rating or decision.  See 38 U.S.C.A. §§ 
5101(a), 5121(a) (West 2002 and Supp. 2009); see also Jones 
v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

The record shows that the Veteran had no claim pending for 
any benefits pending at the time of his death and that no 
benefits were due at the time of his death.  In July 2005 the 
Veteran withdrew any issues he had on appeal before VA and no 
claims were subsequently filed before the Veteran's death.  
The Board accordingly finds that entitlement to accrued 
benefits is denied.  

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

In this case, the provisions of 38 U.S.C.A. § 5103(a) were 
not necessary to be provided to the appellant before the 
October 2006 decision.  However, in August 2006 the appellant 
was provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board 
notes that the letters expressly notified the appellant that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  She was at that time given the 
specific notice required by Hupp, supra. 

The Board acknowledges that it was not until January 2007 
that the appellant was provided the specific notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  However, the Board has determined that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained above, the Board has 
determined that DIC benefits are not warranted.  
Consequently, no disability rating or effective date for 
service connection will be assigned, and the timing of the 
notice with respect to those elements of the claim is no more 
than harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records, including 
VA treatment records are located in the claims file.  The 
appellant submitted the Veteran's death certificate.  Neither 
the appellant nor her representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the denied claim.  The Board is 
also unaware of any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


